Citation Nr: 1616960	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left tibial gunshot wound residuals, as secondary to the service-connected status post total right knee arthroplasty (hereinafter "right total knee replacement"). 

2.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected other specified depressive disorder, in excess of 30 percent for the period from October 18, 2012 to October 29, 2014, and in excess of 50 percent from October 29, 2014.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected right total knee replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 




REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1991 to December 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from September 2011, August 2012, October 2014, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Indianapolis, Indiana.  The current agency of original jurisdiction (AOJ) is the VA RO in Indianapolis, Indiana.  A claim for an increased disability rating for the service-connected right total knee replacement was received in September 2010.  The September 2011 rating decision, in pertinent part, denied an increased disability rating in excess of 30 percent for the status post total right knee arthroplasty.

A claim for service connection for a left tibia injury, claimed as secondary to the service-connected right total knee replacement, was received in October 2011.  The August 2012 rating decision denied service connection for a left tibia disorder.  A claim for service connection for depression was received in October 2012.  The October 2014 rating decision, in pertinent part, granted service connection for other specified depressive disorder and assigned an initial 30 percent disability rating effective October 18, 2012 (the date the service connection claim was received by VA).  The August 2015 rating decision (within the one year appeal period following the October 2014 rating decision), in pertinent part, readjudicated the issue of entitlement to a higher initial disability rating for the service-connected acquired psychiatric disorder and assigned a 50 percent disability rating from October 29, 2014 (the date of the prior October 2014 rating decision), creating "staged" initial disability ratings.  The August 2015 rating decision also denied a TDIU. 

With respect to service connection for left tibial gunshot wound residuals, while VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran, see Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement), at no time during the pendency of this appeal has the Veteran or representative alleged, nor does the evidence otherwise show, that the claimed left tibia disorder was incurred in or caused by active service.  Rather the Veteran and representative have pursued this issue solely under the theory of secondary service connection (as proximately caused by the service-connected right total knee replacement), and not on a direct, or any other, theory of service connection.  See October 2011 service connection claim, May 2012 written statement, April 2015 written statement.  As such, adjudication of service connection for a left tibia disorder will focus solely on the theory of secondary service connection.  See 38 C.F.R. § 3.310 (2015).

Further, while the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, see Clemons v. Shinseki,	 23 Vet. App. 1, 5-6 (2009), service connection for a more generalized "left knee" disorder was previously denied in a December 2009 rating decision and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Based on the above, the Board finds that the scope of the issue on appeal is appropriately characterized as service connection for left tibial gunshot wound residuals, as secondary to the service-connected right total knee replacement.  

Additional VA treatment records dated from April 2014 to May 2015, Social Security Administration (SSA) disability records, and a June 2015 VA examination reports have been associated with the claims file.  While the most recent supplemental statement of the case, dated in April 2014, does not include review of these records, in November 2015 correspondence, the representative waived AOJ review of this evidence in the first instance.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

The issues of service connection for left tibial gunshot wound residuals, as secondary to the service-connected right total knee replacement, an initial disability rating for the other specified depression disorder, in excess of 30 percent for the period from October 18, 2012 to October 29, 2014, and in excess of 50 percent from October 29, 2014, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire increased rating period from September 16, 2010, the Veteran's right total knee replacement has manifested by no more than intermediate degrees of residual weakness, swelling, effusion, stiffness, fatigue, lack of endurance, giving way, and painful limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the right total knee replacement have not been met or more nearly approximated for any part of the increased rating period from September 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, with respect to the issue of an increased disability rating for the right total knee replacement decided herein, notice was provided to the Veteran in September 2010, prior to the initial adjudication of the claim in September 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, SSA disability records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the total right knee placement, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010, August 2012, and June 2015.  The representative asserted that the August 2012 VA examination report did not adequately assess the right knee disability because the VA examiner did not note any flare-ups associated with the right knee disability and, as such, the examiner's report is inconsistent with the evidence of record.  See April 2015 written statement.  The representative contended that the evidence of record demonstrates flare-ups upon use that impact functioning and, because the August 2012 VA examiner made no mention of these claimed flare-ups, the representative contended that the VA examination report was inadequate.  

The Veteran was afforded another VA examination in June 2015.  The Board finds that the October 2010, August 2012, and June 2015 VA examination reports, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

Further, the Veteran did not report flare-ups at the October 2010, August 2012, or June 2015 VA examinations.  The findings noted on the August 2012 VA examination report are consistent with the VA treatment records dated around the time of the VA examination.  See e.g., September 2011 and February 2012 VA treatment records (noting full/normal range of motion in the right knee).  While the June 2015 VA examiner noted additional residuals associated with the right total knee replacement as compared to the August 2012 VA examination, the Board finds that the symptoms and impairment associated with the right knee disability do not more closely approximate severe chronic right knee residuals associated with the knee replacement.  As such, even accepting the representative's argument on its face that the August 2012 VA examiner did not address all residuals associated with the right total knee replacement, the Board finds that such alleged error is harmless as the lay and medical evidence apart from the August 2012 VA examination report also does not support a disability rating in excess of 30 percent for the right total knee replacement.

Finally, the Veteran was afforded the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for the Right Total Knee Replacement

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.  The Board further finds that the evidence of record does not support an increase in severity of the service-connected right knee disability during the one year period prior to the filing of the September 2010 increased rating claim.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of a 30 percent disability rating for the right total knee replacement for the entire increased rating period from September 16, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)).  Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, the one year total rating is not applicable as the record reflects that the Veteran's right knee was most recently replaced in October 2006.  An April 2007 rating decision assigned a 100 percent disability rating under Diagnostic Code 5055 from October 26, 2006 to December 1, 2007 and a 30 percent disability rating from December 1, 2007.  The Veteran did not submit an appeal of the decision or submit any additional evidence within the one year appeal period, as such the April 2007 rating decision became final.  38 C.F.R. § 20.302 (2015).  As such, the one year total rating for total knee replacement is not applicable to the increased rating issue on appeal. 

Once any applicable total rating period has elapsed, under Diagnostic Code 5055, a 30 percent rating is assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent.  In this case, the minimum requirements have been fulfilled, as the Veteran is in receipt of a 30 percent rating for residuals of a right total knee replacement throughout the entire increased rating period from September 16, 2010.    

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a maximum 60 percent rating.  38 C.F.R. § 4.71a.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with a slight knee disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee disability.  A 30 percent disability rating is assigned for malunion of the tibia and fibula with a marked knee disability.  A maximum 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id.  The words "slight," "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

The appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Throughout the course of the appeal, the Veteran has contended generally that the right knee disability has been manifested by more severe symptoms than those contemplated by the 30 percent disability rating assigned.  In an April 2015 written statement, the representative contended that the Veteran has chronic right knee residuals consisting of severe painful motion and weakness warranting assignment of a 60 percent disability rating, the maximum schedular rating for a knee disability.  

As discussed in detail below, the Board finds that the criteria for a disability rating in excess of 30 percent for the right total knee replacement have not been met or more nearly approximated for any part of the increased rating period from September 16, 2010.  For the entire increased rating period from September 16, 2010, the right total knee replacement has been has manifested by no more than intermediate degrees of residual weakness, swelling, effusion, stiffness, fatigue, lack of endurance, giving way, and painful limitation of motion.

VA treatment records dated throughout the increased rating period as well as the Veteran's own statements through the course of this appeal note consistent right knee pain.  An October 2009 VA treatment record notes that the Veteran reported right knee pain with occasional swelling with prolonged walking.  Upon physical examination, range of motion was noted as within full limits.  September 2010 VA treatment records note that the Veteran reported chronic right knee pain that had increased for the previous week and that, upon physical examination, no joint pain or effusion was noted in the right knee.  The treatment records note that the Veteran had an antalgic gait favoring the right leg.  An October 2010 VA treatment record notes that the Veteran reported occasional right knee, but that "95 [percent] of the time there is no pain."  The treatment record notes, upon physical examination, full range of motion in the right knee and no evidence of instability.  

At the October 2010 VA examination, the Veteran reported continued right knee swelling when standing and pain and tightness in the back of the knee.  The VA examination report notes progressively worsening right knee symptoms and use of a knee brace.  The Veteran reported subjective symptoms of giving way including falling down the stairs, instability, pain, stiffness, swelling, weakness, repeated effusions, and that the knee "feels tired."  The VA examination report notes no episodes of dislocation or subluxation.  No flare-ups were noted.  The Veteran reported being unable to stand for more than 15 minutes and occasional use of a knee brace.

Upon physical examination at the October 2010 VA examination, the VA examiner noted right knee deformity, heat, tenderness, guarding of movement, and crepitation.  No weakness was noted in the right knee joint.  Range of motion testing revealed right knee flexion to 130 degrees and extension to 0 degrees.  Objective evidence of painful motion following repetition was noted with no additional limitation after repetitive testing.  The VA examination report notes that the right total knee replacement prevents sports, causes moderate impairment of traveling, and mild impairment with driving.  

A March 2011 VA treatment record notes that, upon physical examination, the right knee displayed active range of motion within full limits and the Veteran was ambulating with a normal gait pattern.  An August 2011 VA treatment record notes that the Veteran denied pain with weight bearing, but reported pain in the right lower extremity at night after prolonged walking.  A September 2011 VA treatment record notes that physical examination of the extremities revealed full range of motion with no joint redness or swelling noted.

A February 2012 VA treatment record notes normal active range of motion in all joints for age with no deformity, swelling, erythema, or tenderness.  In a March 2012 written statement (in connection with the claim for service connection for left tibial gunshot wound residuals), the Veteran reported that his weak right knee gave out causing him to fall. 

At the August 2012 VA examination, the Veteran did not report flare-ups associated with the right knee disability.  Upon physical examination, range of motion testing revealed right knee flexion to 135 degrees and extension to 0 degrees without any objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examiner noted functional impairment of less movement than normal.  No tenderness or pain to palpation of the right knee was noted.  The August 2012 VA examiner opined that the Veteran had no residuals associated with the 2006 right total knee replacement surgery. 

A May 2014 SSA disability examination report notes that the Veteran reported right knee swelling that is worse with exertion as well as subjective feelings of instability and giving way at times.  Upon physical examination, the SSA examiner noted no deformity, inflammation, swelling, abnormal motion, or effusion, normal stability of the right knee, and that the Veteran was able to get on and off the examination table without assistance.  Range of motion testing revealed right knee flexion to 90 degrees and extension to 0 degrees.  The SSA examiner noted that the Veteran should avoid heavy lifting, carrying, and ladders due to the right total knee replacement.  In a SSA disability report, the Veteran reported constant pain and that the right knee was "full of fluid."    

At the June 2015 VA examination, the Veteran reported increased daily pain and swelling associated with the right knee disability with increased swelling toward the end of the day.  The Veteran reported that the swelling was significant and made the right knee joint stiff and fatigued.  The Veteran reported that stairs and golfing increases the knee pain and standing is painful.  The Veteran did not report flare-ups, but did report that he has had loss of range of motion in the right knee since the total knee replacement.  The Veteran reported that, with more use, the right knee pain causes additional limitation of motion.

Upon physical examination at the June 2015 VA examination, range of motion testing revealed right knee flexion to 110 degrees and extension to 0 degrees.  The VA examiner noted that the Veteran has loss of motion and stiffness that limits use of the knee and pain with flexion and weight bearing.  Upon repetitive testing, right knee flexion was additionally limited to 100 degrees.  The VA examiner noted that the Veteran was being examined immediately after repetitive use over time and pain, fatigue, and lack of endurance would further limitation flexion to 90 degrees.  The VA examiner further noted that swelling and disturbance of locomotion were additional contributing factors of the right knee disability, a history of recurrent effusion with visible daily swelling that is increased after "weed whipping" or prolonged use, and occasional use of a right knee brace.  The June 2015 VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 30 percent for the right total knee replacement have not been met or more nearly approximated for any part of the increased rating period from September 16, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds that the weight of the evidence is against the assignment of a 60 percent disability rating for the right total knee replacement under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  As discussed above, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness.  The Board does not find that such severe residuals were present at any point during the increased rating period.  

In the April 2015 written statement, the representative contended that a 60 percent rating under Diagnostic Code 5055 is supported by the findings on the October 2010 VA examination report.  Specifically, the representative advanced that a 60 percent rating was supported by the Veteran's reports at the VA examination of repeated swelling when on his feet, pain and tightness in the back of the knee, and that the condition had progressively worsened.  The representative contended that the Veteran was competent to report, as reflected on the October 2010 VA examination report, symptoms of instability, pain, stiffness, weakness, and fatigue.  The representative further contended that the October 2010 VA examiner's notation that the right knee disability had an impact on occupational activities to include decreased strength and pain supports the contention that the Veteran has chronic residuals consisting of severe painful motion and weakness warranting a 60 percent disability rating.  

While the Veteran is competent to report symptoms that come to him through his senses, the August 2012 and June 2015 VA examiners, as discussed in detail above, were explicitly asked to indicate whether the right knee replacement residuals were chronic and severe (warranting a 60 percent rating), intermediate (warranting a minimum 30 percent rating), or resolved.  Upon physical examination of the Veteran and review of the contemporaneous lay and medical evidence of record, the August 2012 VA examiner opined that the Veteran had no residuals associated with the 2006 right total knee replacement surgery.  Upon physical examination of the Veteran and review of the contemporaneous lay and medical evidence of record, the June 2015 VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  The symptoms and impairment noted at the June 2015 VA examination were even worse than those noted at the October 2010 VA examination.  For example, range of motion testing at the June 2015 VA examination revealed right knee flexion to 90 degrees after repeated use over time as compared with the near full right knee flexion (130 degrees) noted at the October 2010 VA examination.  As such, the findings of the October 2010, August 2012, and June 2014 VA examination reports do not support a 60 percent disability rating under Diagnostic Code 5055.  

Further, as detailed above, the right knee disability has been manifested by, at most limitation of flexion to 90 degrees due to pain, fatigue, and lack of endurance.  See June 2015 VA examination report.  While the Veteran has symptomology associated with the right total knee replacement, including pain, weakness, swelling, effusion, giving way, and painful limitation of motion, the Board finds that the level of impairment more closely approximates intermediate, rather than severe, residuals of a right knee replacement.   

As the Board finds that the right total knee replacement symptoms do not warrant a 60 percent rating under Diagnostic Code 5055, it will now turn to Diagnostic Codes 5256, 5261, and 5262 to evaluate whether a rating in excess of the minimum 30 percent is warranted.  As there is no lay or medical evidence of ankylosis of the right knee joint, the Board finds that Diagnostic Code 5256 does not apply.  38 C.F.R. § 4.71a.  Further, as there is no evidence of impairment, specifically nonunion, of the right tibia and fibula, an increased rating is not warranted under Diagnostic Code 5262.  Id.

As to painful limitation of extension under Diagnostic Code 5261, the evidence of record reflects, throughout the relevant period on appeal, full right knee extension to 0 degrees, without pain setting in before that point.  Nothing in the record indicates that the right knee extension was limited to at least 30 degrees due to pain to warrant a disability rating in excess of 30 percent for any part of the increased rating period from September 16, 2010.  Id.; see also Deluca.

The Board has also considered whether any other diagnostic code pertinent to the knee would allow for a higher disability rating for the right total knee replacement in excess of 30 percent; however, no other relevant diagnostic code allows for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5263.  

The Board further finds that, for the entire increased rating period from September 16, 2010, no separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  As there is no lay or medical evidence of ankylosis of the right knee, dislocated or removed cartilage, impairment of the tibia and fibula, or genu recurvatum, separate compensable ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.  38 C.F.R. § 4.71a.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See id., Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  The ratings assigned under Diagnostic Code 5261 were previously detailed above.

In this case, the assigned 30 percent disability rating under Diagnostic Code 5055 incorporates the Veteran's painful limitation of motion.  As such, a separate compensable rating under Diagnostic Code 5003 for pain and painful limitation of motion or function would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Further, the evidence of record reflects that, even when considering painful limitation of motion, neither the right knee extension nor flexion are limited enough to warrant a compensable rating under Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in) and 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for any part of the increased rating period.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  At the October 2010 VA examination, the Veteran reported subjective symptoms of giving way, including falling down stairs, and instability.  In a March 2012 written statement, the Veteran reported that his weak right knee gave out causing him to fall. 

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence of record is against a finding that the Veteran's right total knee replacement has been manifested by recurrent subluxation or lateral instability of the right knee.  An October 2009 VA treatment record notes slight laxity of the right lateral collateral ligament and that the Veteran was issued a knee brace.  An October 2010 VA treatment record notes, upon physical examination, no evidence of instability in the right knee.  The October 2010 VA examination report notes no episodes of right knee dislocation or subluxation.  No instability was noted upon physical examination of the right knee.  

The August 2012 VA examination report notes that joint stability tests of the right knee were all normal as well as no evidence or history of recurrent patellar subluxation or dislocation.  A May 2014 SSA disability examination report notes that the Veteran reported subjective feelings of instability in the right knee that gives out at times.  Upon physical examination, the SSA examiner noted normal stability in the knee.  The June 2015 VA examination report notes that joint stability tests of the right knee were all normal.

The Board notes that that "giving way" and the Veteran's subjective report of "instability" may be a different symptom than instability/ligament laxity and more closely resembles weakness in the knee (which is already contemplated by the 30 percent disability rating assigned under Diagnostic Code 5055) rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14.  To rate the symptoms of knee weakness and giving way as symptoms of both the total knee replacement (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.     

Finally, in an August 2015 rating decision, the RO granted service connection for right knee surgical scars and assigned an initial noncompensable (0 percent) disability rating effective June 16, 2015.  The Veteran has not disagreed with the initial separate rating or effective date assigned for right knee scars; therefore, this issue is not before the Board.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the right total knee replacement for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the total right knee replacement is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right total knee replacement has been manifested by intermediate degrees of residual weakness, swelling, effusion, stiffness, fatigue, lack of endurance, giving way, and painful limitation of motion

The schedular rating criteria specifically provides ratings for prosthetic knee replacement (Diagnostic Code 5055) with symptoms of weakness, pain, and limitation of motion, painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain, weakness, and giving way (38 C.F.R.	 §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran's right knee disability is specifically contemplated by the rating criteria for prosthetic replacements of the right knee manifested by symptoms of weakness, giving way due to weakness, stiffness, effusion, fatigue, and painful limitation of motion, which inherently creates difficulty with prolonged walking, standing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 30 percent for the status post total right knee arthroplasty is denied.


REMAND

Initial Ratings for Depressive Disorder and a TDIU

The October 2014 rating decision, in pertinent part, granted service connection for other specified depressive disorder and assigned an initial 30 percent disability rating effective October 18, 2012 (the date the service connection claim was received by VA).  The August 2015 rating decision (within the one year appeal period following the October 2014 rating decision), in pertinent part, readjudicated the issue of entitlement to a higher initial disability rating for the service-connected acquired psychiatric disorder and assigned a 50 percent disability rating from October 29, 2014 (the date of the prior October 2014 rating decision), creating "staged" initial disability ratings.  The August 2015 rating decision also denied a TDIU.  In December 2015, the Veteran entered a timely notice of disagreement with the initial disability ratings assigned for the service-connected depressive disorder and the denial of a TDIU.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The December 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of an initial disability rating for the other specified depression disorder, in excess of 30 percent for the period from October 18, 2012 to October 29, 2014, and in excess of 50 percent from October 29, 2014, and entitlement to a TDIU for further procedural action.        

Service Connection for Left Tibial Gunshot Wound Residuals

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.	 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for a disability as secondary to another service-connected disability may not be established by plausible evidence of the existence of any connection between two disorders regardless of how attenuated that connection might be.  Instead, secondary service connection requires evidence that the connection between the two disorders is a "proximate" connection.  38 C.F.R.	 § 3.310(a) ("Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.") (emphasis added).  The legal theory on which entitlement to service connection under 3.310(a) is based is one involving "proximate results."  38 C.F.R. § 3.310(a).  Proximate is defined as "[c]losely related in space, time, or order."  Webster's II New College Dictionary 892 (1995).  In law, proximate cause is "that which in natural and continuous sequence unbroken by any new independent cause produces an event, and without which the injury would not have occurred."  Barron's Legal Guides Law Dictionary 63 (1984).  The August 2012 VA examiner provided detailed rationale to the support the opinion that the left tibial gunshot wound residuals are less likely than not proximately due to or the result of the service-connected right total knee replacement.  

However, in an April 2015 written statement, the representative contended that the continuing weakness associated with the service-connected right total knee replacement has resulted in further injury and aggravation of the left tibia disability subsequent to the March 2011 gunshot wound due to the right knee giving way and causing the Veteran to fall.  There is some evidence of symptoms of giving way associated with the right total knee replacement.  See e.g., October 2010 VA examination report (noting the Veteran's subjective symptoms of giving way, including falling down stairs, and instability), May 2014 SSA disability examination report (noting the Veteran's subjective report of continued instability in the right knee that gives out at times).  Review of the evidence of record suggests that the left tibial gunshot wound residuals, and resulting left tibia disability, have worsened throughout the appeal period (though whether this is attributable to the right total knee replacement, i.e., whether the left tibial disability was aggravated by the right total knee replacement, is unclear).  August 2011 VA treatment records note that the Veteran reported increased left leg pain following a motor vehicle accident two weeks prior.  March through May 2015 VA treatment records note that the Veteran underwent a left knee arthroscopy with medical meniscus debridement and hardware removal of the left ankle due to worsening pain associated with the left lower extremity disability.

The August 2012 VA examiner did not render an opinion as to whether the diagnosed left tibial gunshot wound residuals/left tibia disability was aggravated by the service-connected right total knee replacement.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Based on the above, the Board finds that an additional VA opinion - addressing the question of aggravation - would assist in answering the question as to the etiology of the left tibial gunshot wound residuals.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.         

Accordingly, the issues of service connection for left tibial gunshot wound residuals, as secondary to the service-connected right total knee replacement, an initial disability rating for the other specified depression disorder (in excess of 30 percent for the period from October 18, 2012 to October 29, 2014, and in excess of 50 percent from October 29, 2014) and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of an initial disability rating for the other specified depression disorder (in excess of 30 percent for the period from October 18, 2012 to October 29, 2014) and in excess of 50 percent from October 29, 2014, and entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the August 2012 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current left tibial gunshot wound residuals.  The VA examiner should review the claims folder and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current left tibia disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right total knee replacement?

In rendering the requested opinion, the VA examiner should note and discuss the (1) representative's lay contention that the continuing weakness and giving way associated with the service-connected right total knee replacement has resulted in further injury and aggravation of the left tibia disability subsequent to the March 2011 gunshot wound, (2) the August 2011 VA treatment records reflecting that the Veteran reported increased lower leg pain following a motor vehicle accident, and 
(3) the 2015 VA treatment records reflecting a worsening of the left tibial disability. 

3.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


